Citation Nr: 0602940	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-36 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, including lumbar scoliosis and degenerative disc 
disease.

2.  Entitlement to service connection for a pulmonary 
disability, including chronic obstructive pulmonary disease 
(COPD) and bullous emphysema. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1970, with additional service in the reserves.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for COPD and that 
denied an application to reopen a claim for service 
connection for lumbar scoliosis.  Subsequently, the RO 
appears to have reopened the lumbar spine claim.  Based on 
the veteran's argument that he seeks service connection for a 
lumbar spine disability, not for the more narrow lumbar 
scoliosis and on the submission of new and material medical 
records, the Board concurs with the reopening and will 
consider the claim for service connection for a lumbar spine 
disability on the merits.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

In January 2006, the Board granted a motion to advance the 
case on the docket due to illness.  See 38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c) (2005).  The veteran testified before 
the Board held via videoconference from the RO in December 
2005.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for 
adjudication of the claims has been obtained.

2.  Clear and unmistakable evidence demonstrates that the 
veteran entered active service with pre-existing lumbar 
scoliosis and left leg shortening.

3.  Clear and unmistakable evidence demonstrates that the 
veteran's lumbar scoliosis and left leg shortening were not 
aggravated during service.

4.  The veteran's current lumbar spine conditions, including 
degenerative disc disease, were manifested many years after 
service and are not related to the veteran's service or to 
any aspect thereof, including any aggravation of any pre-
existing medical condition.

5.  The veteran's current pulmonary conditions, including 
COPD and bullous emphysema, were first manifested many years 
after service and are not related to his active service or to 
any aspect thereof; the current conditions have been 
attributed in part to a congenital and family history.


CONCLUSIONS OF LAW

1.  A lumbar spine disability, including lumbar scoliosis and 
degenerative disc disease, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

2.  A pulmonary disability, including COPD and bullous 
emphysema, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002 and July 2005; a 
rating decision from July 2002; a statement of the case in 
September 2003; and supplemental statement of the case in 
December 2003 and July 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
The Board further notes that the veteran has demonstrated an 
awareness of the need to submit all relevant evidence.  For 
instance, during a May 2003 hearing before a Decision Review 
Officer at the RO, he testified about treatment in Ohio after 
service; however, he also stated that he needed "to remember 
where to get [the treatment records]."  The duty to assist 
is not a one-way street.  "If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991); see also Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  VA has satisfied both the notice and duty 
to assist provisions of the law.

The Board now turns to the merits of the claims.  The veteran 
is currently receiving a VA non-service-connected disability 
pension, but he seeks service connection for a lumbar spine 
disability and for a lung disability.  

Lumbar spine disability

The veteran claims that he now suffers a disorder in his 
lower back because of events during his active service and 
that he now has a serious lumbar spine disorder because of 
his active service.  He refers to two specific incidents 
during training and exercises, and he suggests that the 
failure to provide certain corrective orthopedic shoes during 
service has led to his current lumbar spine disorder.  He 
also insists that his current lumbar spine disorder is the 
same disorder that necessitated his separation from service 
due to medical reasons.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In addition, service connection may be 
presumed for certain chronic diseases, including arthritis, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The veteran states that he was kicked in the back and injured 
during fighting training during his active service.  (Of 
note, in March 1971 correspondence, the veteran referred only 
to being kicked in the back, not to the second injury.)  He 
argues that he was not treated properly for a leg length 
discrepancy in service in that he never received special 
orthopedic shoes; he contends that this worsened his low back 
condition.  He states that he was healthy and active in 
sports and had never sought medical treatment for back 
problems prior to service.

On March 1969 examination in connection with enlistment, the 
veteran's feet and lower extremities were described as 
normal.  On the accompanying medical history report, the 
veteran denied having had problems with bone, joint, or other 
deformity, recurrent back pain, or foot trouble.  

The veteran was treated in service for a long history of 
intermittent back pain with a radicular character.  In 
December 1969, he reported having had back pain for four 
months; the progress note indicated that there had been no 
trauma.  On orthopedic consultation in January 1970, he was 
found to have a functional scoliosis secondary to left leg 
length inequality and that this had existed prior to 
enlistment; it was recommended that he have different heel 
heights for his right and left feet.  

However, according to a January 1970 medical board report, 
the veteran admitted that he had had recurrent backaches 
since early childhood and that he concealed this history from 
recruiting personnel because he was "exceptionally motivated 
to become a Marine."  The medical board also noted that 
scoliosis had been noted at initial screening, but that the 
veteran had been given a trial of duty.  However, during 
active duty, he had continued to experience numerous 
recurrent backaches without antecedent trauma.  This directly 
contradicts the veteran's insistent allegations that he 
sustained injuries to his back and spine several times during 
basic training and exercises.  The medical board discussed X-
ray findings, which the veteran now disputes as ever having 
been performed; the X-rays of the lumbar spine were within 
normal limits except for the scoliosis.  The medical board 
found the veteran unfit for duty due to a congenital 
shortening of the left lower extremity that had existed prior 
to service and that had not been aggravated by service.

This evidence from the service medical records demonstrates 
that the veteran had lumbar scoliosis that existed prior to 
service and was not aggravated therein.  A veteran is 
presumed to be in sound condition when examined and accepted 
into the service except for defects or disorders noted when 
examined and accepted for service.  38 U.S.C.A. §§ 1111, 
1137.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003); 69 Fed. Reg. 25178 (2004).  According to 38 
C.F.R. § 3.304(b), the term "noted" means only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions; however, such reports will be considered 
together with all other material evidence in determining the 
question of when a disease or disability began.  38 C.F.R. 
§ 3.304(b)(1).  Determinations of whether a condition existed 
prior to service should be "based on thorough analysis of 
the evidentiary showing and careful correlation of all 
material facts, with due regard to ... manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  Ibid.  

In this case, the January 1970 orthopedic consultation and 
the January 1970 medical board report could not be clearer or 
more definitive.  Despite the veteran's denial of ever having 
appeared before a medical board in service or of ever having 
described any pre-service back problems, the medical board 
clearly stated that the veteran had concealed certain 
information regarding pre-existing lumbar scoliosis and left 
leg shortening.  The medical board also noted that the 
veteran had been accepted into service only on a trial of 
duty basis.  Absent any correction of the veteran's service 
records, which is beyond the jurisdiction of this Board, the 
Board must accept the statements and authenticity of the 
veteran's service records.  Thus, lumbar scoliosis and left 
leg shortening existed clearly and unmistakably prior to 
active duty.

Also, the evidence clearly and unmistakably shows that the 
veteran's back problems did not undergo any aggravation in 
service.  The January 1970 medical board report found no 
aggravation, and the service medical records indicate only 
the presence of back pain on only several occasions during 
the veteran's active service.  Also, as noted in the medical 
board's report, once the veteran had revealed the existence 
of pre-service problems, the service had accepted him on a 
trial of duty basis, thus recognizing that he had 
demonstrable back and leg problems prior to service.  

The veteran also contends that he was hit in the back on at 
least two occasions during training and exercises in service.  
However, the Board is not required to accept a claimant's 
uncorroborated account of his active service experiences.  
See Wood, 1 Vet. App. at 192.  In this case, the service 
medical records simply do not mention any such injury; they 
certainly refer to ongoing back complaints, but not any 
specific trauma.

Thus, the evidence is clear and unmistakable that the veteran 
was not in sound condition when he entered service and that 
his pre-service condition was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1137; Wagner, supra.

The veteran has stated that he was treated for back problems 
in the years after service.  However, he was unable to 
provide any useful specifics as to treatment in 1975 in Ohio 
or to any other treatment until the late 1990s and early 
2000s.  Regrettably, that evidence is not helpful to the 
veteran.

The Board notes that according to a July 2000 consultation 
involving respiratory and lung problems, the veteran reported 
only occasional muscle aches and pains.  Also of interest is 
a July 2000 emergency room visit record indicating that the 
veteran had been lifting a lot of bags of marble rock, which 
then precipitated rib cage pain; there was no mention of any 
back pain at that time.  

On treatment in September 2000, a non-VA doctor, Patricia 
Robinson, M.D., remarked that one of the veteran's legs "is 
shorter than the other and this causes him to have chronic 
back muscle spasms."  This also appears to attribute the 
veteran's problems to the left leg problem, not to any aspect 
of his brief period of active service about 30 years earlier.

Dr. Robinson wrote in February 2003 that the veteran had 
chronic lower back pain, degenerative disc, and leg length 
discrepancy; an April 2002 MRI had revealed disc dehydration, 
disc degeneration, bulging disc, and narrowing of the space 
between vertebrae.  The doctor recounted the veteran's 
statement that this condition was related to his service.  
But notably, she clarified that she had only been treating 
the veteran since 1999; she made no further comment on the 
veteran's statement.

In a July 2003 decision, a Social Security Administration 
(SSA) Administrative Law Judge (ALJ) awarded the veteran SSA 
disability benefits based on findings of severe lung disease, 
COPD, and degenerative disc disease of the lumbar spine.  The 
ALJ's decision summarizes the clinical findings of several 
medical reports from 2000 to 2002, noting current diagnoses 
of lumbar scoliosis with muscle spasms and advanced 
degenerative disc changes at L5-S1.  None of these records, 
either according to the ALJ's decision or according to the 
veteran himself, discusses any relationship between the 
veteran's active service and any lumbar spine disability.

Incidentally, on treatment for pulmonary problems in August 
2003, treating doctors described the veteran as healthy and 
very active.  

Non-VA medical records from 2004 reflect ongoing treatment 
for chronic low back pain.  In September 2004, a treating 
doctor recounted the veteran's story of having been hit in 
the back twice during training and exercises in service.  A 
September 2004 MRI revealed severe degenerative disc disease 
at L5-S1 with essentially complete loss of intervertebral 
disc space height, osteophytes, eccentric osteophyte ridging 
causing impingement of the left L5 nerve root; and mild disc 
bulging at L4-5 and L2-3 causing bilateral neural foraminal 
stenosis.  

In an October 2004 office note, a doctor attributed the 
veteran's severe chronic back pain to severe muscle spasm in 
the lumbar spine and severe arthritic changes in the 
sacroiliac joint. 

The veteran has submitted two opinions.  Unfortunately, on 
close inspection of those opinions, the Board concludes that 
they lack probative value or competence.

In October 2004, a non-VA neurologist (Allen Lifton, M.D.), 
who had been treating the veteran since the previous month, 
wrote that the veteran had extreme and intractable back pain, 
with some degenerative changes and muscle spasms.  He 
commented that the back pain had been present for many years, 
since 1969.  On review of service medical records from 1969, 
the doctor felt that the back pain in service was "quite 
similar" to his current back pain.  The doctor also noted 
that the medical records from that in-service treatment for 
back pain and scoliosis reported no trauma, but that the 
veteran had reported to him a different history of 
significant trauma during basic training.  This opinion lacks 
probative value because it does not acknowledge or discuss 
the in-service evidence that the veteran's lumbar scoliosis 
and leg shortening had existed prior to service.  Thus, the 
premise for Dr. Lifton's opinion is incomplete and faulty.  
Furthermore, the opinion relies upon the veteran's subjective 
history of trauma in service.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).

Also in October 2004, a non-VA specialist in 
electroencephalography, nerve conduction studies, and 
electromyography, Frank J. Wierichs, M.D., P.A.., wrote that 
the veteran had symptoms suggestive of a left L5 nerve root 
impingement or radiculopathy and that there was "definitely 
a connection" between his in-service back problems and 
complaints and the current complaints and findings.  On 
physical examination, diagnoses were a left L5 radiculopathy, 
a history of degeneration at the L5-S1 area, a history of 
scoliosis, and a history of COPD.  This opinion also lacks 
probative value or competence because it does not consider 
any of the evidence of a pre-service condition.  

Because of the lack of probative value or competence of these 
medical opinions, the Board concludes that there is no 
competent basis for additional VA examination to discuss 
whether the condition in service was aggravated during 
service or whether the veteran's current lumbar spine 
disability is related to the condition that was present in 
service.  Cf. 38 C.F.R. § 3.159(c)(4) (2005).

The veteran also contends that his back problems worsened 
both during and after service because he did not receive 
special orthopedic shoes during service.  The veteran lacks 
the competence to show how any lapse in such treatment for 
the admittedly brief period of his active service has led to 
his current problems.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (layperson is generally not competent to 
opine on matters involving medical principles, such as 
causation).

In sum, the weight of the available evidence demonstrates 
that any current lumbar spine disability, including lumbar 
scoliosis and degenerative disc disease, was not incurred in 
or aggravated during the veteran's active service.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic obstructive pulmonary disease

The veteran contends that he was exposed to gases during his 
training in service and that this exposure resulted in the 
development of his current lung problems.  He states that he 
first became aware of a lung disorder in 2000.  Indeed, his 
service medical records do not mention any respiratory 
problems during service, and there is no evidence of any 
respiratory complaints or diagnoses for many years 
thereafter.

According to a July 2000 non-VA medical records, the veteran 
was diagnosed with congenital bullous emphysema.  Notably, 
the treating doctor also recommended chest X-rays for the 
male children in the veteran's family because two of his 
brothers had developed pneumothoraces.  In one note, the 
treating doctor, Juan Cevallos, M.D., FCCP, wrote that the 
veteran presented with disproportionate bullous emphysema to 
his history of smoking.  However, differential diagnoses 
included alpha-1 antitrypsin deficiency, congenital bullous 
emphysema, panlobular emphysema from tobacco use, and giant 
bullous disease.  Notably, Dr. Cevallos did not discuss any 
possible relationship to any in-service exposures.    

In a July 2003 decision, a Social Security Administration 
(SSA) Administrative Law Judge (ALJ) awarded the veteran SSA 
disability benefits based on findings of severe lung disease, 
COPD, and degenerative disc disease of the lumbar spine.  The 
ALJ's decision summarizes the clinical findings of several 
medical reports from 2000 to 2002, noting current diagnoses 
of severe bullous emphysema and COPD with rapid decline in 
respiratory function.  None of these records, either 
according to the ALJ's decision or according to the veteran 
himself, discusses any relationship between the veteran's 
active service and any lung disability.

On examination in August 2002, a non-VA doctor, Juan 
Cevallos, M.D., FCCP, diagnosed COPD with rapid decline in 
respiratory function.  He remarked that spirometry and 
pulmonary function tests showed his decline to have been 
significant in the past three years and that the findings 
indicated rapid progress to respiratory failure within the 
next 10 years.  Significantly, however, Dr. Cevallos also 
diagnosed a history of bullous emphysema, but he clarified 
that this "might have progressed in view of his history of 
tobacco use."

Notably, during emergency room treatment in August 2003 at 
the Bon Secours Venice Hospital for acute recurrent left 
pneumothorax and tension pneumothorax, the treating doctor 
also indicated that the veteran had congenital bullous 
emphysema.  Incidentally, the treating doctor also noted 
erroneously that the veteran was service-connected at the 100 
percent level.  However, the doctor also noted that two of 
the veteran's brothers also had bullous emphysema, which he 
believed to be an unusual type of bullous emphysema based on 
negative findings for antitrypsin I capsule enzyme 
deficiency.  He had recently quit smoking.  Because of the 
recurrent pneumothorax attributable to the bullous emphysema, 
he underwent a left-sided thoracotomy.           

In October 2004, a non-VA specialist in 
electroencephalography, nerve conduction studies, and 
electromyography, Frank J. Wierichs, M.D., P.A.., wrote that 
the veteran had severe COPD, but he was not sure why.  He 
speculated that his smoking history was not bad enough to 
cause the COPD possibly, but he clarified that he was not 
sure and that other doctors were responsible for such 
determinations.  This doctor is not a pulmonary specialist, 
and very importantly, he personally clarified that he could 
not truly opine on the matter; this was best left to the 
veteran's other doctors.

In short, this evidence suggests that the veteran's current 
pulmonary problems are attributable to a possible combination 
of factors, including his smoking history and perhaps most 
significantly, a family history of precisely the identical 
pulmonary problem (bullous emphysema).  The evidence does not 
include any competent evidence to associate the veteran's 
current pulmonary problems to his service or to any aspect 
thereof.

Service connection is prohibited for disability or death that 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service for claims 
filed after June 9, 1998.  38 U.S.C.A. § 1103(a) (West 2002); 
38 C.F.R. § 3.300(a) (2005); see Kane v. Principi, 17 Vet. 
App 97, 101 (2003).  The veteran filed the present claim for 
service connection for a lung disorder after June 9, 1998; 
therefore, the prohibition under 38 U.S.C.A. § 1103(a) 
applies to this case.  To the extent that the veteran has 
suggested that he now has pulmonary problems because of 
smoking during his brief period of active service over 30 
years ago, such a claim is barred by law.  38 U.S.C.A. 
§ 1103(a); 38 C.F.R. § 3.300(a).

The veteran contends that he was exposed to gases in "gas 
chamber exercises" in service and that the gas exposure has 
led to the development of his current pulmonary problems.  To 
support this argument, the veteran has submitted a December 
2003 letter from a former Marine Corps drill instructor, who 
has the same last name as the veteran and who may be one of 
the veteran's relatives (as the veteran has stated that 
several family members, including his father, brothers, and 
sons have been in active service); the drill instructor 
described the "gas chamber exercises," discussed the 
possibility of long-term pulmonary health risks from such 
exposure, and attached a medical article discussing the 
possible effects of tear gas.  However, neither the veteran 
nor the former drill instructor have the medical competence 
to relate any current pulmonary problems to any alleged "gas 
chamber exercises" exposure in service.  See Espiritu, 
supra.  Moreover, the veteran provided only selected excerpts 
from the medical article, and the article appears to 
underscore the varying differences of opinion within the 
medical community regarding tear gas; there is no competent 
evidence to associate any conclusions from this article, no 
matter how inconclusive they may be, to the veteran in 
particular.

The veteran has maintained that his pulmonary condition will 
soon require either lung transplantation or may become 
terminal.  The Board is sympathetic to the veteran's medical 
condition and notes that the RO has previously awarded the 
veteran a non-service-connected VA disability pension based 
on his service.  However, the evidence does not support his 
claim for service connection for a pulmonary disability.

In sum, the weight of the available evidence demonstrates 
that any current pulmonary disability, including COPD and 
bullous emphysema, was manifested many years after service 
and is not related to the veteran's service.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 
supra.



ORDER

Service connection for a lumbar spine disability, including 
lumbar scoliosis and degenerative disc disease, is denied.

Service connection for a pulmonary disability, including COPD 
and bullous emphysema, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


